Exhibit 10.2

 

WASHINGTON PRIME GROUP

 

EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (“Agreement”) made as of October 6,
2016 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (together with his or her
successors and assigns, the “Participant”).

 

Recitals

 

A.     The Participant is an employee of the Company or one of its Affiliates
and provides services to the Partnership.

 

B.     The Partnership has adopted the Partnership’s 2014 Stock Incentive Plan
(as further amended, restated or supplemented from time to time hereafter, the
“Plan”) to provide, among others, employees of the Partnership or an Affiliate
(including the Company) with equity-based incentives to maintain and enhance the
performance and profitability of the Partnership and the Company.

 

C.     Reference is made to the Employment Agreement between the Participant and
the Company dated as of October 6, 2016 (the “Employment Agreement”). For
purposes of this Award, the term “Cause” shall be as defined in the Employment
Agreement. Defined terms that are not otherwise defined in this Agreement, are
as defined in the Plan or the Employment Agreement, as applicable. This Award is
intended to comply with the terms of the Employment Agreement and the terms of
the Plan.

 

D.     This Agreement evidences an award (the “Award”) of the number of
Restricted Stock Units specified in Section 2 of this Agreement, as approved by
the Committee.

 

NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:

 

1.     Administration; Incorporation of the Plan. This Award shall be
administered by the Committee which has the powers and authority as set forth in
the Plan. The Committee will make the determinations and certifications required
by this Award as promptly as reasonably practicable following the occurrence of
the event or events necessitating such determinations or certifications. The
provisions of the Plan are hereby incorporated by reference as if set forth
herein. Should there be any conflict between the terms of this Agreement on the
one hand, and the Plan on the other hand, the terms of this Agreement shall
prevail. Should there be a conflict between the terms of this Agreement on the
one hand, and the Employment Agreement on the other hand, the terms of the
Employment Agreement shall prevail.

 

 
1

--------------------------------------------------------------------------------

 

  

2.     Award.

 

(a)     Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted Two Hundred
Eight-Four Thousand Four Hundred and Eighty-Three (284,483) Restricted Stock
Units as of the Award Date. Each Restricted Stock Unit represents a conditional
right to receive one share of Common Stock.

 

(b)     Vesting. Subject to the Participant’s continued compliance with the
provisions of Section 8 of the Employment Agreement, the Restricted Stock Units
granted hereunder will vest and become nonforfeitable with respect to 100% of
the Award on the earliest to occur of the following dates (i) the third
anniversary of the Award Date, provided that the Participant remains in
continuous employment with the Company or one of its Affiliates through such
date, (ii) if the Participant’s employment with the Company and its Affiliates
terminates before the third anniversary of the Award Date due to death,
Disability, a termination by the Company for any reason other than for Cause, or
a termination by the Participant for Good Reason, the first business day
following the Release Deadline as provided in Section 4(a), Section 4(b),
Section 4(c), or Section 5(b) of the Employment Agreement, as applicable;
provided that the Participant has timely executed a Release and the period
during which such Release may be revoked has expired prior to the Release
Deadline, and (iii) in the event of a Change in Control (as defined in the
Employment Agreement) that occurs prior to the third anniversary of the Award
Date, the date provided in Section 5(a)(ii) of the Employment Agreement, subject
to the conditions therein. The date on which the Restricted Stock Units become
vested and non-forfeitable pursuant to this Section 2(a) is hereinafter referred
to as the “Vesting Date.” For purposes of clarity, if the Participant terminates
his employment without Good Reason prior to the Vesting Date or the Company
terminates the Participant’s employment for Cause, the Restricted Stock Units
shall be forfeited immediately upon the Date of Termination and the Participant
shall have no further rights with respect to such Restricted Stock Units.

 

(c)     Settlement. Subject to Section 4 (pertaining to withholding of taxes),
on the Vesting Date the Company shall deliver to the Participant one share of
Common Stock in respect of each of the Restricted Stock Units that vested as of
such Vesting Date free of any restrictions.

 

3.     Restrictions. Subject to any exceptions set forth in the Plan, no
Restricted Stock Unit granted hereunder may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution. Any sale, exchange,
transfer, assignment, pledge, hypothecation, or other disposition in violation
of the provisions of this Section 3 will be null and void and any Restricted
Stock Unit which is hedged in any manner will immediately be forfeited. All of
the terms and conditions of the Plan and this Agreement will be binding upon any
permitted successors and assigns. Except as provided in Section 5 of this
Agreement, a Restricted Stock Unit shall not entitle the Participant to any
incidents of ownership (including, without limitation, dividend and voting
rights) in any Share until the Participant is issued the Share to which such
Restricted Stock Unit relates pursuant to Section 2(c) hereof.

 

 
2

--------------------------------------------------------------------------------

 

  

4.     Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal, state,
local or foreign income tax purposes with respect to any Restricted Stock Units,
the Participant will pay to the Company or make arrangements satisfactory to the
Company regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to the
Restricted Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Participant with this Section 4, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant, including
deducting such amount from the delivery of Shares issued upon settlement of the
Restricted Stock Units, that gives rise to the withholding requirement. Further,
at his election, the Participant may choose to fulfill his tax obligations under
this Section 4 by requiring that the Company deduct such amount from the
delivery of Shares issued upon settlement of the Restricted Stock Units (i.e.,
net withhold); provided that in no event shall the Company be required to deduct
an amount from such delivery of Shares in excess of the maximum amount that will
not result in adverse consequences to the Company for financial accounting
purposes.

 

5.     Dividend Equivalent Rights. So long as the Award is outstanding, the
Participant shall be paid dividend equivalent payments equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award as if such
Shares had been delivered pursuant to such Award, notwithstanding that such
Shares are in respect of unvested Restricted Stock Units. Such amounts will be
paid in cash at the same time as the applicable dividends are paid on shares of
Common Stock. For the avoidance of doubt, the provisions of this Section 5 shall
not apply to any extraordinary dividends or distributions. The Participant will
have only the rights of a general unsecured creditor of the Company in respect
of such dividend equivalent payments until paid as specified herein.

 

6.     Amendment. No amendment of this Agreement shall materially adversely
impair the rights of the Participant without the Participant’s consent, except
such an amendment made to comply with applicable law (including Applicable
Exchange listing standards or accounting rules).    

 

7.     Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiary, if applicable.

 

8.     Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.

 

9.    Severability; Entire Agreement. If any provision of the Plan, this
Agreement or the Employment Agreement is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision will be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions will not be affected thereby;
provided that if any of such provision is finally held to be invalid, illegal,
or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision will be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan, this Agreement and
the Employment Agreement contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.

 

 
3

--------------------------------------------------------------------------------

 

  

10.     Governing Law; Choice of Forum; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana, without regard to the principles of conflict of laws.

 

11.     Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement.

 

12.     Section 409A. The amounts payable under this Agreement are intended to
avoid the incurrence of tax penalties under Section 409A of the Code. This
Agreement shall in all respects be administered in accordance with Section 409A
of the Code. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement. Notwithstanding anything herein to the
contrary, in the event that the Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable and benefits that
would otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death. Neither the Company nor its
Affiliates shall have any liability to the Participant with respect to the
Participant’s tax obligations that result under any tax law, and neither the
Company nor the Partnership make any representation with respect to the tax
treatment of the payments and/or benefits provided under this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 6th day of October, 2016.

 

 

 

WASHINGTON PRIME GROUP INC.,
an Indiana corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark E. Yale

 

 

 

Name: Mark E. Yale

 

 

 

Title: EVP and CFO

 

                      WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership               By: Washington Prime Group Inc.,
an Indiana corporation, its general partner                           By: /s/
Mark E. Yale         Name: Mark E. Yale         Title: EVP and CFO              
          PARTICIPANT               By: /s/ Louis G. Conforti     Name: LOUIS G.
CONFORTI    





 



 

 

 

 

[Signature Page to WPG Employee RSU Award Agreement]

 

 

5